U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to China Teletech Limited British Columbia 000-53372 27-1011540 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) Room A, 20/F, International Trade Residential and Commercial Building Nanhu Road, Shenzhen, China (Address of principal executive offices) (86) 755-82204422 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of March 31, 2010, there was one share of our common stock issued and outstanding. PART I ITEM 1.FINANCIAL STATEMENTS China Teletech Limited Financial Statements March 31, 2010 and December 31, 2009 (Stated in US Dollars) China Teletech Limited Contents Pages Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders’ Equity 4 Statements of Cash Flows 5 – 6 Notes to Financial Statements 7 - 10 To:The Board of Directors and Stockholders of China Teletech Limited Report of Independent Registered Public Accounting Firm We have audited the accompanying balance sheets of China Teletech Limited as of March 31, 2010 and December 31, 2009, and the related statements of operations, changes in stockholders' equity, and cash flows for the three-month periods ended March 31, 2010 and 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Teletech Limited as of March 31, 2010 and December 31, 2009,and the results of its operations and its cash flows for the three-month periods ended March 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. San Mateo, California Samuel H. Wong & Co., LLP March 25, 2010 Certified Public Accountants 1 China Teletech Limited Balance Sheets As of March 31, 2010 and December 31, 2009 (Stated in US Dollars) ASSETS Notes 3/31/2010 12/31/2009 Current Assets $
